
	
		III
		110th CONGRESS
		1st Session
		S. RES. 116
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2007
			Mr. Biden submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 25, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			May 1, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating May 2007 as National
		  Autoimmune Diseases Awareness Month and supporting efforts to increase
		  awareness of autoimmune diseases and increase funding for autoimmune disease
		  research.
	
	
		Whereas autoimmune diseases are chronic, disabling
			 diseases in which underlying defects in the immune system lead the body to
			 attack its own organs and tissues;
		Whereas autoimmune diseases can affect any part of the
			 body, including the blood, blood vessels, muscles, nervous system,
			 gastrointestinal tract, endocrine glands, and multiple-organ systems, and can
			 be life-threatening;
		Whereas researchers have identified over 80 different
			 autoimmune diseases, and suspect at least 40 additional diseases of qualifying
			 as autoimmune diseases;
		Whereas researchers have identified a close genetic
			 relationship and a common pathway of disease that exists among autoimmune
			 diseases, explaining the clustering of autoimmune diseases in individuals and
			 families;
		Whereas the family of autoimmune diseases is
			 under-recognized, and poses a major health care challenge to the United
			 States;
		Whereas the National Institutes of Health (NIH) estimates
			 that autoimmune diseases afflict up to 23,500,000 people in the United States,
			 75 percent of the people affected are women, and the prevalence of autoimmune
			 diseases is rising;
		Whereas NIH estimates the annual direct health care costs
			 associated with autoimmune diseases at more than $100,000,000,000 and there are
			 over 250,000 new diagnoses each year;
		Whereas autoimmune diseases are among the top 10 leading
			 causes of death in female children and adult women;
		Whereas autoimmune diseases most often affect children and
			 young adults, leading to a lifetime of disability;
		Whereas diagnostic tests for most autoimmune diseases are
			 not standardized, making autoimmune diseases very difficult to diagnose;
		Whereas, because autoimmune diseases are difficult to
			 diagnose, treatment is often delayed, resulting in irreparable organ damage and
			 unnecessary suffering;
		Whereas the Institute of Medicine of the National
			 Academies reported that the United States is behind other countries in research
			 into immune system self-recognition, the cause of autoimmune diseases;
		Whereas a study by the American Autoimmune Related
			 Diseases Association revealed that it takes the average patient with an
			 autoimmune disease more than 4 years, and costs more than $50,000, to get a
			 correct diagnosis;
		Whereas there is a significant need for more collaboration
			 and cross-fertilization of basic autoimmune research;
		Whereas there is a significant need for research focusing
			 on the etiology of all autoimmune-related diseases, to increase understanding
			 of the root causes of these diseases rather treating the symptoms after the
			 disease has had its destructive effect;
		Whereas the National Coalition of Autoimmune Patient
			 Groups is a coalition of national organizations focused on autoimmune diseases
			 working to consolidate the voices of patients with autoimmune diseases and to
			 promote increased education, awareness, and research into all aspects of
			 autoimmune diseases through a collaborative approach; and
		Whereas designating May 2007 as National Autoimmune
			 Diseases Awareness Month would help educate the public about autoimmune
			 diseases and the need for research funding, accurate diagnosis, and effective
			 treatments: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 2007 as National Autoimmune Diseases Awareness Month;
			(2)supports the
			 efforts of health care providers and autoimmune patient advocacy and education
			 organizations to increase awareness of the causes of, and treatments for,
			 autoimmune diseases; and
			(3)supports the goal
			 of increasing Federal funding for aggressive research to learn the root causes
			 of autoimmune diseases, as well as the best diagnostic methods and treatments
			 for people with autoimmune diseases.
			
	
		April 25, 2007
		Reported without amendment
	
